7500 East Columbia Street Evansville, IN 47715 www.shoecarnival.com (812) 867-6471 Contact Mark L. Lemond President and Chief Executive Officer or W. Kerry Jackson Executive Vice President, Chief Financial Officer and Treasurer FOR IMMEDIATE RELEASE SHOE CARNIVAL ANNOUNCES EXTENSION TO SHARE REPURCHASE PROGRAM Evansville, Indiana, December 16, 2011 - Shoe Carnival, Inc. (Nasdaq: SCVL) a leading retailer of value-priced footwear and accessories, announced its Board of Directors on December 12, 2011 extended the date of expiration ofits current $25 million share repurchase program from December 31, 2011 to December 31, 2012. Mark Lemond, president and chief executive officer stated, "We remain committed to operating our business with the long-term goal of increasing total shareholder return.We continue to believe our strong unleveraged financial position provides a solid platform for additional square footage growth which will serve to deliver the most opportunity for return of value to our investors.For fiscal 2012, we expect to accelerate our new store openings by adding a net of 25 locations. We view our repurchase program as an additional opportunity to return value to our shareholders and are pleased that our Board of Directors has extended the current program." Repurchases may be made in the open market or privately negotiated transactions from time-to-time and in accordance with applicable laws, rules and regulations.The program may be amended, suspended or discontinued at any time and does not commit the Company to repurchase shares of its common stock.The current program will terminate upon the earlier of the repurchase of the maximum amount or the extended expiration date of December 31, 2012.The Company intends to fund the share repurchase program from cash on hand.The actual number and value of the shares to be purchased will depend on the performance of the Company’s stock price and other market conditions.No shares have been repurchased under this program to-date. About Shoe Carnival Shoe Carnival is a chain of 328 footwear stores located in the Midwest, South and Southeast.In addition to its retail stores, the Company also operates an internet retailing site at shoecarnival.com.Combining value pricing with an entertaining store format, Shoe Carnival is a leading retailer of name brand and private label footwear for the entire family.Headquartered in Evansville, IN, Shoe Carnival trades on The NASDAQ Stock Market LLC under the symbol SCVL.Shoe Carnival's press releases and annual report are available on the Company's website at www.shoecarnival.com. Cautionary Statement Regarding Forward-Looking Information This press release contains forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, that involve a number of risks and uncertainties.A number of factors could cause our actual results, performance, achievements or industry results to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements.These factors include, but are not limited to: general economic conditions in the areas of the United States in which our stores are located; the effects and duration of economic downturns and unemployment rates; changes in the overall retail environment and more specifically in the apparel and footwear retail sectors; our ability to generate increased sales at our stores; the potential impact of national and international security concerns on the retail environment; changes in our relationships with key suppliers; the impact of competition and pricing; changes in weather patterns, consumer buying trends and our ability to identify and respond to emerging fashion trends; the impact of disruptions in our distribution or information technology operations; the effectiveness of our inventory management; the impact of hurricanes or other natural disasters on our stores, as well as on consumer confidence and purchasing in general; risks associated with the seasonality of the retail industry; our ability to successfully execute our growth strategy, including the availability of desirable store locations at acceptable lease terms, our ability to open new stores in a timely and profitable manner and the availability of sufficient funds to implement our growth plans; higher than anticipated costs associated with the closing of underperforming stores; our ability to successfully implement an e-commerce business; the inability of manufacturers to deliver products in a timely manner; changes in the political and economic environments in the People’s Republic of China, Brazil, Italy and East Asia, where the primary manufacturers of footwear are located; the impact of regulatory changes in the United States and the countries where our manufacturers are located; and the continued favorable trade relations between the United States and China and the other countries which are the major manufacturers of footwear. In addition, these forward-looking statements necessarily depend upon assumptions, estimates and dates that may be incorrect or imprecise and involve known and unknown risks, uncertainties and other factors.Accordingly, any forward-looking statements included in this press release do not purport to be predictions of future events or circumstances and may not be realized.Forward-looking statements can be identified by, among other things, the use of forward-looking terms such as "believes," "expects," "may," "will," "should," "seeks," "pro forma," "anticipates," "intends" or the negative of any of these terms, or comparable terminology, or by discussions of strategy or intentions.Given these uncertainties, we caution investors not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.We disclaim any obligation to update any of these factors or to publicly announce any revisions to the forward-looking statements contained in this press release to reflect future events or developments.
